EXAMINER’S COMMENTS

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Terminal Disclaimer filed with the Amendment on May 18, 2021 has been received and approved.




3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE

4.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed an isolated soluble ecto-nucleotide
pyrophosphate/phosphodiesterase (ENPP1) fusion polypeptide comprising an ENPP1 catalytic domain joined to human IgG Fc through a peptide linker consisting of three amino acids, wherein said soluble ENPP1 fusion polypeptide is enzymatically active.
  A search of commercial databases and the art did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  




Conclusion

5. 	Claims 29-43 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -

to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652